Per Curiam.

Appeal from a judgment of the Court of Claims in a highway appropriation case, which was previously remitted by us for appropriate findings (see 32 A D 2d 586, in which the essential facts appear) in accordance with which a supplemental decision of the Court of Claims has been filed. The resulting award of $7,371 has adequate support in the record. While the after value of $53,499 is still substantially greater than any after value testified to, analysis of the decision in light of the factual findings now supplied adequately explains how the court arrived at this figure, the other components of the award being within the range of expert testimony. Judgment affirmed, with costs. Reynolds, J. P., Staley, Jr., Cooke and Greenblott, JJ., concur in memorandum per Curiam; Aulisi, J., not voting.